Title: From Thomas Jefferson to James Westwood Wallace, 23 February 1822
From: Jefferson, Thomas
To: Wallace, James Westwood


                        Dr Doctor
                        Mo
                            
                            Feb. 23. 22.
                    your letter of the 10th has but just reached me, having loitered long on the way.  still I hope this may find you in Phili if the mail does it’s duty, of which the improvement of the season admits a hope. I send you with pleasure a lre to the President as you requested. but I am afraid you are proposing to yourself a life of their diet,  that of living by the charities you may render to others. a thickening to your soup will certainly be needed from some other quarter.  the govmt to whom you look is like a sow with more pigs than teats. I wish it may have a good one for you.I am glad to find you are still able to pay your annual visit to Philad I hear such wonders of it’s increase and of that of N.Y. that I wish I could see their condn before I depart.  I have friends too there whom it would delight me to see. but years & debility say no and I must acquiesce. long health & prosperity to you with the assurances of my great esteem & respect
                        
                    